Per Curiam:

The appellant-petitioner, by his post-conviction motion under K. S. A. 60-1507, sought to have the court set aside his pleas of guilty and convictions for aggravated assault and carrying concealed weapons. The sentences were made to run consecutively. The motion was summarily denied by the district court without an evidentiary hearing.
The petitioner, claiming to have been incompetent when his pleas of guilty were entered, says that the court should have inquired into his capacity to plead guilty, particularly in view of the fact that the court was aware of a report from the hospital staff psychiatrist at Lamed advising the court that the defendant was found to have been insane at the time he committed the offenses, and that over the years he had been treated from time to time for mental problems. The nature of the insanity is not disclosed by the record. The defendant bad filed notice of his intent, in preparing for a jury trial, to rely on the defense of insanity. It then developed that he and his lawyer decided that it would be to his interest to take the route of plea bargaining, and the pleas of guilty resulted. While the sentences were made to run consecutively the defendant did apparently gain the advantage of escaping habitual criminal sentences.
While the courts allocution prior to receiving the defendant’s pleas was 'thorough, and the defendant’s responses seemed to show an understanding of the proceedings and the consequences of pleading guilty, there wias some indication of confusion on the part of the defendant. The fact is that the trial court held no inquiry into the defendant’s mental capacity under K. S. A. 22-3302 (Weeks), and made no specific finding that the pleas were voluntarily made with *548understanding of 'the nature of the charges and consequences of the pleas, as contemplated by K. S. A. 22-3210 (Weeks).
The report from the Lamed hospital and other circumstances shown in the record were enough to alert the judge to the possibility. of continuing insanity and to require her to inquire into the nature of the alleged insanity and defendant’s present capacity to change his plea, waive a jury trial 'and his defenses, enter into plea bargaining and plead guilty to the charges against him. No request by defendant or his counsel was necessary as the law itself makes the application for the defendant where there is something substantial brought to the attention of the court to suggest the necessity of a hearing. (See, State v. Kelly, 192 Kan. 641, 643, 391 P. 2d 123.)
The case of Van Dusen v. State, 197 Kan. 718, 421 P. 2nd 197, has been brought to our attention. That case is distinguishable because there it was shown that the trial court had knowledge from its continuing contact with the defendant’s history that the “insanity” involved was that of sexual abnormality and the evidence before the court at the time of arraignment showed that such mental abnormality did not affect the defendant’s capacity to stand trial or to enter a guilty plea. No such showing exists in the present case.
On the basis of the record before us we have concluded that petitioner’s motion for post-conviction relief raises a genuine issue of fact as to petitioner’s competency to plead guilty to the charges contained in the information. Accordingly the judgment of the district court is reversed and the case remanded with directions to afford the defendant an evidentiary hearing on the constitutional issues raised in the petitioner’s motion.